               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


RONALD A. KILBY,                          2:19-CV-10359-TGB

               Plaintiff,


     vs.

WALMART, INC.,

               Defendant.



ORDER VACATING NOTICE OF REFERRAL AND RESCINDING
  REFERENCE TO UNITED STATES MAGISTRATE JUDGE


    IT IS HEREBY ORDERED that the Order Referring Pretrial

Matters to Magistrate Judge Stephanie Dawkins Davis [Dkt. 5] is

VACATED and the reference of this case to the Magistrate Judge is

RESCINDED.

    DATED this 15th day of April, 2019.

                              BY THE COURT:


                              /s/Terrence G. Berg
                              TERRENCE G. BERG
                              United States District Judge
